Citation Nr: 1645044	
Decision Date: 11/22/16    Archive Date: 12/09/16

DOCKET NO.  10-41 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a urinary bladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in May 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a disability of the bladder that is directly due to service or related to his service-connected right inguinal hernia.


CONCLUSION OF LAW

The criteria for service connection for a urinary bladder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a bladder disability, to include as due to his service-connected right inguinal hernia.  As reflected in his July 2009 notice of disagreement, the Veteran contends that, due to his service-connected right inguinal hernia, he has a urinary bladder condition whereby he has to "mash" his bladder to urinate, and that he had seen multiple doctors for bladder and urinary tract problems.  

However, as discussed below, the Veteran does not have a bladder disability that is separate and distinct from his symptoms of service-connected hernia and residuals of prostate cancer.

A February 2009 letter from a private physician, Dr. J.M., reflects that the Veteran had a very large right inguinal hernia, that magnetic resonance imaging (MRI) results showed fat and urinary bladder in the scrotum, and that the Veteran had to manually reduce his hernia to fully empty his bladder.  A private treatment computed tomography (CT) scan report submitted by the Veteran, dated in August 2011, reflects an impression of large, right-sided inguinal hernia containing fat in the urinary bladder.  However, the Veteran has service-connection for the hernia and according to an October 2014 VA examination, the hernia appeared operable and remedial.  There was no indication of a bladder disability due to the hernia.

Additionally, an April 2010 VA examination report reflects a normal examination of the bladder.  The October 2015 VA examination report shows the Veteran had a history of recurrent urinary tract infections which were treated with appropriate acute therapy.  The examiner noted the Veteran developed an elevated PSA and had a radical prostatectomy in 2013 with residual problems of incontinence.  The examiner specifically stated that the Veteran's voiding dysfunction is due to the radical prostatectomy as opposed to a separate bladder disability.  No separate chronic disability of the bladder was found.

Unfortunately, the evidence does not show that the Veteran has a current bladder disability that is separate and distinct from the service-connected hernia or residuals of prostate cancer manifesting as urinary frequency.  Without evidence of a current disability, service connection for a bladder disability cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The appeal is denied.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted treatment records and personal statements.  The RO obtained VA treatment records and private treatment records.  Pursuant to the Board's May 2014 remand order, the RO ordered a VA examination to determine whether the Veteran has a disability of the bladder.  The examination was conducted in October 2015; thus, the instructions in the Board's remand order have been substantially completed.  Regarding VA examinations, the October 2015 examination is adequate for rating purposes as the examiner reviewed the claims file and examined the Veteran.  Since no bladder disability was identified, an opinion was not provided.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a urinary bladder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


